Explanatory Comment

        In 2016, Rule 237.3 was amended by adding preliminary objections as a type of
pleading that may be attached to a petition for relief from a default judgment. By allowing
the use of preliminary objections, the 2016 amendment was intended to give a defendant
the same right to file a responsive pleading after the entry of a default judgment that is
afforded to him or her prior to entry of a default judgment. In practice, however, litigants
have interpreted this provision to permit the filing of a petition for relief with proposed
preliminary objections attached, and then, when that petition is denied, to then file an
additional petition for relief by attaching the proposed answer, notwithstanding the
requirement that a petition for relief must be filed within 10 days of the entry of a default
judgment. To promote procedural efficiency, Rule 237.3 has been amended to require a
litigant to raise all grounds for relief in a single petition.

                                                         By the Civil Procedural
                                                         Rules Committee

                                                         John J. Hare
                                                         Chair